DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. While applicant provided two Japanese Patent Documents, a copy of the notice of reasons for refusal issued in the corresponding JP application cited on page 2 is not provided along with the IDS. As a result, the missing document has not been considered.

/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435